DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on June 16, 2022, claims 1 and 5 were amended, and claim 4 was cancelled. Claims 1-3, 5 and 6 are currently pending in this application.
Allowable Subject Matter
Claims 1-3, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of the limitations as claimed.
Re claims 1 and 5, the most relevant reference, US 2016/0245961 to Akasaka, fails to disclose or suggest an electro-optical device as well as a manufacturing method of the same in which the transmissive insulating layer and the lens layer are disposed between the plurality of transistors and the plurality of pixel electrodes.
As shown in Fig. 3 of Akasaka, the transmissive insulating layer 32 and the lens layer 15 are not disposed between the plurality of transistors 24 and the plurality of pixel electrodes 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
July 21, 2022